I concur in the opinion of HAIGHT, J., for reversal — having concurred with the opinion *Page 77 
of the chief judge in Schlesinger v. Gilhooly (189 N.Y. 1), except as to the effect of the Negotiable Instruments Law, although the statement of such concurrence was inadvertently omitted from the report of that case.
WERNER and HISCOCK, JJ., concur with HAIGHT, J., and CULLEN, Ch. J., and WILLARD BARTLETT, J., also concur in memoranda with HAIGHT, J.; GRAY and CHASE, JJ., dissent.
Judgment accordingly.